Citation Nr: 0624147	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  04-20 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for high blood 
pressure, to include as due to post-traumatic stress disorder 
(PTSD). 

2.  Entitlement to service connection for prostatitis and 
erectile dysfunction as a result of exposure to herbicides. 

3.  Entitlement to service connection for alcohol abuse due 
to PTSD. 

4.  Entitlement to service connection for chronic neuropathic 
facial pain, to include as due to PTSD. 

5.  Entitlement to service connection for a low back 
disability. 

6.  Whether new and material evidence has been received to 
reopen a claim for service connection for PTSD. 


 
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to May 
1973. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Columbia, South Carolina, (hereinafter RO).  In 
September 2005, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).   


FINDINGS OF FACT

1.  There is no competent evidence linking high blood 
pressure, prostatitis, erectile dysfunction, chronic 
neuropathic facial pain or a low back disability to in-
service-pathology or symptomatology.   

2.  Prostatitis and erectile dysfunction are not conditions 
which may be presumed to be service connected on the basis of 
exposure to herbicide agents.  

3.  Alcoholism is not shown to be an etiologic result of any 
service-connected disability.  

4.  Service connection for PTSD was denied by a July 1989 
rating decision to which the veteran was notified in August 
1989; the veteran did not perfect an appeal to this decision 
and this is the most recent final rating decision denying the 
claim for service connection for PTSD on any basis.  

5.  The evidence received in an attempt to reopen the 
veteran's claim for service connection for PTSD is either 
cumulative or redundant of evidence previously considered or 
does not raise a reasonable possibility of substantiating the 
claim for service connection for PTSD. 
     

CONCLUSIONS OF LAW

1.  High blood pressure was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100-5013A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005). 

2.  Neither prostatitis nor erectile dysfunction were 
incurred in or aggravated by service, and neither condition 
may be presumed to have been incurred as a result of in-
service exposure to Agent Orange or other herbicide agents.  
38 U.S.C.A. §§ 1110, 1116, 5100-5013A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.309(e) (2005).

3.  Alcohol abuse was not incurred as a result of service 
connected disability.  38 U.S.C.A. §§ 105, 1110, 5100-5013A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.301, 3.303 
(2005). 

4.  Chronic neuropathic facial pain was not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100-5013A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2005). 

5.  Chronic low back disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5100-5013A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005). 

6.  The July 1989 rating decision denying service connection 
for PTSD is final.  38 U.S.C. § 4005(c) (1988); 
38 C.F.R. §§ 3.104, 19.129, 19.192 (1988).  

7.  Evidence received with the request to reopen the claim 
for entitlement to service connection for PTSD is not new and 
material; therefore, this claim may not be reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  VA must also notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA must also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letter dated in May 2003.  The 
originating agency essentially informed the veteran to submit 
any pertinent evidence in his possession, informed him of the 
evidence required to substantiate his claim, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  As this letter also 
notified the claimant of the type of evidence and information 
necessary to reopen the claim, the Board finds that he was 
provided with the notice required by the VCAA.  Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. Mar. 31, 2006). 

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained.  The record before the Board 
contains service medical records and voluminous post-service 
medical records, which will be addressed as pertinent.  In 
addition, neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate the claims.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to his 
claims.

In light of the Board's denial of the appellant's claims 
below, no additional disability rating or effective date will 
be assigned, so there can be no possibility of any prejudice 
to the appellant under the holding in Dingess v. Nicholson, 
19 Vet. App, 473 (2006).  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issues adjudicated below.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. 
App. 183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2005) (harmless error).
  


II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

A.  High Blood Pressure, Alcohol Abuse, Facial Pain, PTSD 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
There are some disabilities, including hypertension, for 
which service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 353, 357 
(1998), Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi 
v. Brown, 10 Vet. App. 307 (1997).  The diagnosis of PTSD 
must comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition, of the 
American Psychiatric Association (DSM-IV).  See generally 
Cohen v. Brown, supra; 38 C.F.R. § 4.125.

The evidence required to support the occurrence of an in-
service stressor for PTSD varies "depending on whether or 
not the veteran was 'engaged in combat with the enemy'. . . .  
Where . . . VA determines that the veteran did not engage in 
combat with the enemy . . . the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor."  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  The requisite additional evidence may be obtained 
from sources other than the veteran's service medical 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), 
aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table); see also 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. 
Brown, 6 Vet. App. 283 (1994); Zarycki v. Brown, supra.

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  The 
Board is bound by the holding of the General Counsel opinion.  
38 U.S.C.A. § 7104(c) (West 2002).  Pursuant thereto, a PTSD 
claim is to be evaluated based upon "all pertinent evidence 
in each case, [with] assessment of the credibility, probative 
value, and relative weight of the evidence," with "no 
statutory or regulatory limitation on the types of evidence 
that may be used in any case to support a finding that a 
veteran engaged in combat with the enemy."  Id.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and his claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, his lay testimony alone may 
establish the occurrence of the claimed in-service stressor.

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor was related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (1996).

However, in June 1999, and retroactive to March 1997, that 
regulation was amended to read as follows:

Service connection for [PTSD] requires medical 
evidence diagnosing the condition in accordance 
with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current 
symptoms and an in-service stressor; and 
credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is 
related to that combat, in the absence of clear 
and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the 
evidence establishes that the veteran was a 
prisoner-of-war under the provisions of § 3.1(y) 
of this part and the claimed stressor is related 
to that prisoner-of-war experience, in the 
absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions 
and hardships of the veteran's service, the 
veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

64 Fed. Reg. 32,807 (June 18, 1999), codified at 38 C.F.R. § 
3.304(f) (2001) (effective March 7, 1997).  The amendment 
implemented the Cohen decision, which had held that 38 C.F.R. 
§ 3.304(f) did not adequately reflect the law of the 
governing statute, 38 U.S.C.A. § 1154(b).  The effective date 
of the amendment, March 7, 1997, was the date the Cohen 
decision was issued by the Court.

More recently, section 3.304(f) was again amended, in part to 
address PTSD claims based upon personal assault upon the 
veteran not involving any combat type of situation.  The 
regulation, as amended, now reads, in pertinent part:

Service connection for [PTSD] requires medical 
evidence diagnosing the condition in accordance 
with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current 
symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service 
stressor occurred.  Although service connection 
may be established based on other in-service 
stressors, the following provisions apply for 
specified in-service stressors as set forth 
below:

(1)  If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.

(2)  If the evidence establishes that the 
veteran was a prisoner-of-war under the 
provisions of § 3.1(y) of this part and 
the claimed stressor is related to that 
prisoner-of-war experience, in the 
absence of clear and convincing evidence 
to the contrary, and provided that the 
claimed stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.

(3)  [for claims based upon in-service 
personal assault in a non-combat setting, 
not in issue in this case].

67 Fed. Reg. 10,330 (March 7, 2002), now codified at 38 
C.F.R. § 3.304(f) (2005).  The effective date of the 
amendment was March 7, 2002, the date of its issuance as a 
final rule.

Service connection is warranted for a disability which is 
aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  Any 
additional impairment of earning capacity resulting from a 
service-connected condition, regardless of whether the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, also warrants 
compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
disorder, the secondary condition is considered a part of the 
original disability.  Id.  

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision:  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

New evidence means existing evidence not previously submitted 
to VA.  Material evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative or redundant of the evidence of record at the time 
of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2005).

With the above criteria in mind, the relevant evidence and 
contentions will be summarized.  At his hearing before the 
undersigned, the veteran's essential contention with regard 
to his claims for service connection for high blood pressure, 
alcohol abuse and facial pain is that all these conditions 
were caused by PTSD.  As such, service connection for these 
conditions has been claimed as "secondary" to PTSD pursuant 
to 38 C.F.R. § 3.310.  Thus, the first matter to address is 
whether service connection may be granted for PTSD.   

Service connection for PTSD was denied by a July 1989 rating 
decision to which the veteran was notified in August 1989.  
The veteran did not perfect an appeal to this decision.  As 
such, this decision is final.  38 U.S.C. § 4005(c) (1988); 
38 C.F.R. §§ 3.104, 19.129, 19.192 (1988).  This is the most 
recent final rating decision denying service connection for 
PTSD on any basis, and the claim may only be reopened with 
the submission of new and material evidence.  38 U.S.C.A. § 
5108  
 
Summarizing the evidence before the adjudicators at the time 
of the July 1989 rating decision, while the veteran's DD Form 
214 was not then, and is not now, of record, service medical 
and personnel records reflect that the veteran served in the 
United States Navy on the U.S.S. Alamo from February 1972 
until at least April 1973.  Historical records describing the 
nature of this vessel's duties during the veteran's service 
on this vessel are of record, and these records do reflect a 
period of duty on the shores off Vietnam.  Such duty 
according to these records included the off loading of 
Marines at the Amphibious Holding Area off Quang-Tri in or 
proximate to May 1972.  These records also reflect a 
collision in or proximate to July 1972 of the U.S.S. Alamo 
and U.S.S. Guadalupe that involved "only superficial 
damage" and no injuries.  In September 1972, the Alamo was 
tasked to salvage the "Wunder Beach Causeway," with the 
ships log indicating that the causeway section had been mined 
and booby trapped.  After this operation, enemy machine 
gunners fired upon small escort crafts in the harbor of Tan 
My in the Republic of Vietnam, but no causalities were 
sustained.  The remaining ship logs do not reflect any 
additional encounters with the enemy, casualties, or other 
accidents. 

The record before the adjudicators in July 1989 included 
several statements from the veteran describing alleged 
stressors coincident with his service aboard the U.S.S. 
Alamo.  In a statement dated in April 1988, the veteran 
stated that the Alamo was involved in a "bad accident" when 
it collided with an oil tanker, which the veteran described 
as the "Quatalopa."  This presumably was a reference to the 
accident involving the Alamo and Guadalupe discussed above.  
The veteran stated that the Alamo almost capsized and that 
during this accident he was "holding on the lifeline for 
dear life."  He indicated that one man was killed during the 
accident when a rigging line snapped.  

Also of record at the time of the July 1989 decision were 
reports from an interview with a VA social worker in which 
the veteran stated that his ship's duties included 
transporting Marines to and from Vietnam.  He told the social 
worker that his ship was "frequently under heavy attack," 
and the veteran described witnessing dead bodies floating to 
the surface during these attacks.  The veteran told the 
social worker that he was particularly traumatized by a 
period of approximately two weeks when his task was to help 
retrieve dead bodies and accompany medics to take in 
causalities.  Based on his interview of the veteran, the VA 
social worker concluded that the veteran was suffering from 
PTSD.  

The veteran described similar stressors to a VA psychiatrist 
in August 1988.  He also told this psychiatrist that he was 
stationed off the shores off Da Nang between 1970 and 1971.  
This conflicts with information obtained by the RO which 
indicated he did not begin active duty until November 1971.  
He reported to the VA psychiatrist that he suffered from 
intrusive recurrent thoughts of incoming explosions and being 
exposed to dead bodies while accompanying medics to retrieve 
casualties.  The diagnoses following the August 1988 
examination included PTSD.    

Clearly, the official history obtained by the RO from the 
U.S. S. Alamo is in conflict with the statements of the 
veteran with regard to the stressors he claims he 
encountered.  This includes the veteran's account of the 
accident involving the U.S.S. Guadalupe, which the official 
ship history indicated was minor and did not involve any 
injuries, much less a death as alleged by the veteran.  The 
ship history also reported no casualties or any other 
objective evidence to confirm that the U.S.S. Alamo was 
"frequently under heavy attack" as the veteran alleged.  As 
such, the adjudicators denied the claim for service 
connection for PTSD in the July 1989 rating decision based on 
the conclusion that there was insufficient evidence to verify 
that the veteran was exposed to a stressor in Vietnam that 
could have resulted in PTSD.  

Examining the evidence submitted in an attempt to reopen the 
veteran's claim for service connection for PTSD, this 
evidence includes VA clinical records reflecting a diagnosis 
of and treatment for PTSD.  As indicted above, the record at 
the time of the July 1989 rating decision also included VA 
diagnoses of PTSD.  With regard to the testimony of the 
veteran before the undersigned as pertinent to this issue, 
this consists of a description of alleged in-service 
stressors that was largely duplicative of his descriptions of 
the alleged stressors of record at the time of the July 1989 
rating decision.  As such, the additional medical evidence 
and testimony of the veteran is cumulative or redundant of 
the evidence of record at the time of the July 1989 rating 
decision.  This evidence also does not raise a reasonable 
possibility of substantiating the veteran's claim for service 
connection for PTSD, as it contains no objective evidence 
demonstrating exposure to a stressor in Vietnam.  It was this 
lack of objective evidence of a sufficient stressor to result 
in PTSD that could serve as verification of the veteran's 
assertions that was the basis of the denial of the veteran's 
claim in July 1989.  Thus, the Board finds that none of the 
additional evidence received in an attempt to reopen the 
claim for service connection for PTSD is new and material.  
38 C.F.R. § 3.156 (2005).  Having found that the evidence is 
not new and material, the Board concludes that the claim for 
service connection for PTSD may not be reopened, and no 
further adjudication of this claim is warranted.  See 
Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).

As the result of the adjudication above is that the claim for 
service connection for PTSD is not reopened, the claims for 
secondary service connection for high blood pressure, alcohol 
abuse, or facial pain as "secondary " to PTSD must be 
denied as a matter of law, as service connection has not been 
granted for PTSD.  Sabonis v. Brown, 6 Vet. App. 426, 430, 
(1994).  

As for service connection on a "direct basis," the service 
medical records, including the May 1973 separation 
examination, are negative for high blood pressure or any 
evidence of facial pain.  There is also no post-service 
clinical evidence demonstrating high blood pressure within 
one year of service or that links high blood pressure or 
facial pain to service.  As such, service connection for 
these conditions on a direct or presumptive basis is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  As for alcohol 
abuse, the veteran testified before the undersigned that he 
had "kicked" this problem, and it is otherwise noted that 
service connection for this condition on a "direct" basis 
is precluded by law.  38 U.S.C.A. §§ 105, 1110 (West 2002); 
38 C.F.R. §§ 3.1(n), 3.301(c).   

B.  Prostatitis and Erectile Dysfunction

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders:  
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes,  Hodgkin's disease; multiple 
myeloma; Non- Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The governing law 
provides that a "veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975 shall be presumed to have been exposed during such 
service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).  This presumption applies to veterans who, as in 
the instant case, served in the waters offshore the Republic 
of Vietnam.  3.307(a)(6)(iii).  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98- 542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  
Thus, presumption is not the sole method for showing 
causation.  

The veteran contends that exposure to Agent Orange during 
service resulted in prostatitis and erectile dysfunction.  
However, these conditions are not included in the conditions 
presumed to be the result of exposure to Agent Orange, as 
listed above.  38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.309(e).  
In addition, review of the evidence of record reveals that 
the service medical records, including the separation 
examination, are negative for these conditions.  There is 
otherwise no competent medical evidence linking prostatitis 
or erectile dysfunction to service.  Thus, service connection 
for prostatitis or erectile dysfunction on a "direct" basis 
is also not warranted. 

The veteran also testified that he has erectile dysfunction 
due to PTSD, thereby raising the issue of entitlement to 
service connection for this condition as "secondary" to 
PTSD.  As indicated above, service connection has not been 
grated for PTSD.  Thus, the claim on the basis of the 
veteran's theory of secondary service connection must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet .App. 
426, 430, (1994).  

C.  Low Back 

It is contended that the veteran's duties in the United 
States Navy, to include operating a crane and lifting heavy 
objects, resulted in disability to the back.  The veteran 
also testified that he injured his back as a result of a fall 
while on active duty, and that he went to sick bay thereafter 
and was given a week of light duty.  However, the service 
medical records reflect no treatment for a back injury or 
back pain, and the separation examination was negative for a 
back disability.  The post service evidence reveals no 
medical evidence relating a back disability to service. 
The Board recognizes the veteran's sincere belief, and 
respects his right to offer his opinion in this regard, that 
he has a current back disability as a result of service.  
However, he is not deemed competent to present evidence as to 
diagnosis, medical etiology, or causation.  See Routen, 
Espiritu, supra.  As such, the Board finds that the probative 
value of this positive evidence is outweighed by the negative 
evidence of record, principally the silent service medical 
records and lack of any objective clinical evidence linking a 
back disability to service.  Therefore, the claim for service 
connection for a back disability must be denied.  Gilbert, 1 
Vet. App. at 49.


ORDER

The appeal is denied.   



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


